MEMORANDUM **
Ramon Macias Hernandez and his wife Veronica Aceves Macias, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“Board”) summary affirmance without opinion of an immigration judge’s denial of their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252.
The Board dismissed petitioners’ appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(A) because the brief statement on their notice of appeal failed to meaningfully apprise the Board of the reason underlying their appeal. Petitioners have waived any challenge to the Board’s grounds for its dismissal by failing to address it in their opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived). Accordingly, we deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *594courts of this circuit except as provided by 9th Cir. R. 36-3.